DETAILED ACTION
This action is responsive to the application No. 17/044,039 filed on September 30, 2020. The amendment filed on May 16, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	For the purpose of clarity of the record, Examiner notes that the limitation “partitioning the reflection film layer to form, on the planarization film, a first reflection film and a second reflection film” in claim 36 lines 3-4 is interpreted in light of the specification to mean forming a partition between a first reflection film and a second reflection film. See the specification, paragraphs [0073]-[0074] and Fig. 3B: 32.

Specification
The objection to the title of the invention as not descriptive is maintained, and is held in abeyance until all other issues are addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 24-27, 31, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub # 2006/0028127) in view of Winters (U.S. Pub # 2005/0040756).
Regarding Claim 16, Li teaches a display device comprising: 
a cathode electrode (Fig. 4: 114a & 114b, paragraph [0021]) between an organic layer (Fig. 4: 111a & 111b, paragraph [0019]) and a semi-transmissive reflection film (Fig. 4: 112a & 112b, paragraph [0020]), a first portion (114a) of the cathode electrode (114a & 114b) has a film thickness that differs from a film thickness (paragraph [0028]) for a second portion (114b) of the cathode electrode (114a & 114b); 
a first reflection film (Fig. 4: 102a, paragraph [0018]), a first portion of the organic layer (111a) is between the first reflection film (102a & 102b) and the first portion (114a) of the cathode electrode (114a & 114b); and 
a second reflection film (Fig. 4: 102b, paragraph [0018]), a second portion of the organic layer (111b) is between the second reflection film (102b) and the second portion (114b) of the cathode electrode (114a & 114b).
Li is silent with respect to a first source/drain electrode that electrically connects a semiconductor material layer to a first reflection film; and a second source/drain electrode that electrically connects the semiconductor material layer to a second reflection film.
	Winters discloses a display device comprising:
a first source/drain electrode (portion of Fig. 3: 150a, paragraph [0035] embedded within Fig. 3: 114 & 117, paragraph [0023]) that electrically connects a semiconductor material layer (Fig. 3: 111, paragraph [0023]) to a first reflection film (portion of 150a above 117); and 
a second source/drain electrode (portion of Fig. 3: 150b, paragraph [0035] embedded within Fig. 3: 114 & 117) that electrically connects the semiconductor material layer (111) to a second reflection film (portion of 150b above 117).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first source/drain electrode that electrically connects a semiconductor material layer to a first reflection film; and a second source/drain electrode that electrically connects the semiconductor material layer to a second reflection film” teachings of Winters to the device of Li because Winters discloses in paragraph [0023] that the pixels of the display may thereby be controlled using active matrix circuitry.
Regarding Claim 17, Li as previously modified teaches the display device according to claim 16, wherein the first reflection film (Li: 102a, Winters: 150a) and the second reflection film (Li: 102b, Winters: 150b) are between the semiconductor material layer (Winters: 111) and the organic layer (Li: 111a & 111b, Winters: Fig. 3: 211-214, paragraph [0031]).
Regarding Claim 24, Li as previously modified teaches the display device according to claim 16, wherein a distance between the first reflection film (102a) and the semi-transmissive reflection film (112a & 112b) differs from a distance (paragraph [0028]) between the second reflection film (102b) and the semi-transmissive reflection film (112a & 112b).
Regarding Claim 25, Li as previously modified teaches the display device according to claim 24, wherein the distance between the first reflection film (102a) and the semi-transmissive reflection film (112a & 112b) is in accordance with a display color of a first pixel (paragraph [0021]).
Regarding Claim 26, Li as previously modified teaches the display device according to claim 24, wherein a distance between the second reflection film (102b) and the semi-transmissive reflection film (112a & 112b) is in accordance with a display color of a second pixel (paragraph [0021]).
Regarding Claim 27, Li as previously modified teaches the display device according to claim 24, further comprising: 
pixels (Fig. 4: 116a & 116b, paragraph [0020]) with each of the pixels (116a & 116b) being comprised of the cathode electrode (114a & 114b), the semi-transmissive reflection film (112a & 112b) and the organic layer (111a & 111b).
Regarding Claim 31, Li as previously modified teaches the display device according to claim 16, wherein the first reflection film (102a & 102b) comprises a light reflecting material (paragraph [0018]).
Regarding Claim 35, Li as previously modified teaches an electronic apparatus comprising: 
the display device according to claim 16 (the display device according to claim 16 may be considered an electronic apparatus under broadest reasonable interpretation).
Regarding independent Claim 36, Li teaches a method for manufacturing a display device, the method comprising: 
forming a first reflection film (Fig. 4: 102a, paragraph [0018]) and a second reflection film (Fig. 4: 102b, paragraph [0018]); 
forming an organic layer (Fig. 4: 111a & 111b, paragraph [0019]) on the first reflection film (102a) and the second reflection film (102b); 
forming a cathode electrode (Fig. 4: 114a & 114b, paragraph [0021]) on the organic layer (111a & 111b); and 
forming a semi-transmissive reflection film (Fig. 4: 112a & 112b, paragraph [0020]) on the cathode electrode (114a & 114b), wherein: 
a first portion (111a) of the organic layer (111a & 111b) is between the first reflection film (102a) and a first portion (114a) of the cathode electrode (114a & 114b), a second portion (111b) of the organic layer (111a & 111b) is between the second reflection film (102b) and a second portion (114b) of the cathode electrode (114a & 114b), and the second portion (114b) of the cathode electrode (114a & 114b) has a film thickness that differs from a film thickness (paragraph [0028]) for the first portion (114a) of the cathode electrode (114a & 114b).
Li is silent with respect to forming a reflection film layer on a planarization film; partitioning the reflection film layer to form, on the planarization film, a first reflection film and a second reflection film.
Winters discloses a display device comprising:
forming a reflection film layer (Fig. 3: 150a & 150b, paragraph [0035]) on a planarization film (Fig. 3: 117, paragraph [0023]);
partitioning (Fig. 3: 160, paragraph [0030]) the instant limitation “partitioning” is interpreted to mean “forming a partition”) the reflection film layer (150a & 150b) to form, on the planarization film (117), a first reflection film (150a) and a second reflection film (150b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming a reflection film layer on a planarization film; partitioning the reflection film layer to form, on the planarization film, a first reflection film and a second reflection film” teachings of Winters to the device of Li because Winters discloses in paragraph [0023] that the pixels of the display may thereby be controlled using active matrix circuitry.
Regarding Claim 37, Li as previously modified teaches the method according to claim 36, wherein a distance between the first reflection film (102a) and the semi-transmissive reflection film (112a & 112b) differs from a distance (paragraph [0028]) between the second reflection film (102b) and the semi-transmissive reflection film (112a & 112b).

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub # 2006/0028127) in view of Winters (U.S. Pub # 2005/0040756) as applied to claim 16 above, and further in view of Kang (U.S. Pub # 2010/0320446) of record.
Regarding Claim 18, Li as previously modified by Winters teaches the display device according to claim 16, and is silent with respect to wherein a third portion of the cathode electrode has a film thickness that differs from a film thickness for the second portion of the cathode electrode.
	Kang discloses a display device wherein a third portion of a microcavity effect control layer has a film thickness that differs from a film thickness of a second portion of the microcavity effect control layer (Fig. 4, paragraph [0033]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a third portion of the cathode electrode has a film thickness that differs from a film thickness for the second portion of the cathode electrode” teachings to the device of Li in view of the teachings of Kang because Kang discloses in paragraph [0015] that an optical length for red, green, and blue pixels can be controlled. Although Kang discloses the thickness of the microcavity effect control layer with respect to a layer over the cathode, this is analogous to the embodiment of Fig. 2 of Li, and therefore one of ordinary skill in the art would consider it obvious that a third portion of the cathode electrode may be formed in the embodiment of Fig. 4.
Regarding Claim 19, Li as previously modified teaches the display device according to claim 18, wherein a third portion of the organic layer is between the third reflection film and the third portion of the cathode electrode (Kang discloses in Figs. 3-4 first through third portions of organic material layer between first through third reflective (lower) electrodes and the cathode (upper) electrode).
Regarding Claim 20, Li as previously modified teaches the display device according to claim 18, wherein the film thickness for the first portion of the cathode electrode differs from the film thickness for the third portion of the cathode electrode (Kang discloses in Fig. 4 first through third portions of the microcavity effect control layer each having different thicknesses).
Regarding Claim 21, Li as previously modified teaches the display device according to claim 18, wherein the first portion of the cathode electrode is between the second portion of the cathode electrode and the third portion of the cathode electrode (the first portion with respect to Kang Fig. 4 may be interpreted as the middle portion of the microcavity effect control layer).
Regarding Claim 22, Li as previously modified teaches the display device according to claim 21, wherein the film thickness for the first portion (Li: 114a, corresponding to the middle portion of the microcavity effect control layer of Kang) of the cathode electrode (Li: 114a & 114b) is greater than the film thickness for the second portion (Li: 114b, corresponding to the left portion of the microcavity effect control layer Kang) of the cathode electrode (Li: 114a & 114b).
Regarding Claim 23, Li as previously modified teaches the display device according to claim 22, wherein the film thickness for the first portion of the cathode electrode (corresponding to the middle portion of the microcavity effect control layer of Kang) is less than the film thickness for the third portion of the cathode electrode (corresponding to the right portion of the microcavity effect control layer of Kang).

Claims 28, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub # 2006/0028127) in view of Winters (U.S. Pub # 2005/0040756) as applied to claims 16 and 27 above, and further in view of Boroson (U.S. Pub # 2005/0225232) of record.
Regarding Claim 28, Li as previously modified teaches the display device according to claim 27, and is silent with respect to wherein the organic layer is configured to emit white light.
	Boroson discloses a display device wherein an organic layer (Fig. 3: 210, paragraph [0045]) is configured to emit white light (paragraphs [0039]-[0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “organic layer is configured to emit white light” teachings of Boroson to the device of Li because Boroson discloses in paragraphs [0039]-[0040] that a white emitting organic layer in combination with a microcavity is effective for producing pixels having desired color emission, while limiting the need to pattern the organic layer.
Regarding Claim 30, Li as previously modified teaches the display device according to claim 27, and is silent with respect to wherein an optical distance between the reflection film and the semi-transmissive reflection film satisfies a condition: m = 2L/λ + Φ/2π, symbol m is an integer, symbol L represents the optical distance, symbol λ represents a peak wavelength of a spectrum of light taken from one of the pixels, and symbol Φ represents a phase shift of reflected light generated in the semi-transmissive reflection film and the reflection film.
Boroson discloses a display device wherein an optical distance between the reflection film and the semi-transmissive reflection film satisfies a condition:
m = 2L/λ + Φ/2π
symbol m is an integer, 
symbol L represents the optical distance, 
symbol λ represents a peak wavelength of a spectrum of light taken from one of the pixels, and 
symbol Φ represents a phase shift of reflected light generated in the semi-transmissive reflection film and the reflection film (paragraph [0034]: “the distance between reflector 220 and semitransparent reflector 120d is an integral multiple of half the wavelength of enhanced light 30d corrected for phase shifts at the reflector surfaces”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “optical distance between the reflection film and the semi-transmissive reflection film satisfies a condition: m = 2L/λ + Φ/2π, symbol m is an integer, symbol L represents the optical distance, symbol λ represents a peak wavelength of a spectrum of light taken from one of the pixels, and symbol Φ represents a phase shift of reflected light generated in the semi-transmissive reflection film and the reflection film” teachings of Boroson to the device of Li because a distance equal to an integer multiple of half wavelength of light corrected for phase shifts at reflector surfaces is a necessary condition for creating a microcavity effect in a light emitting device.
Regarding Claim 32, Li as previously modified by Winter teaches the display device according to claim 16, and is silent with respect to wherein the cathode electrode comprises indium zinc oxide (IZO).
Boroson discloses a display device wherein a cathode electrode (Fig. 3: 140a, paragraph [0039]) includes indium zinc oxide (IZO) (paragraph [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “cathode electrode comprises indium zinc oxide (IZO)” teachings of Boroson to the device of Li because Boroson discloses that an indium zinc oxide layer is suitable for use as a transparent cavity-spacer layer, analogous to the optical layer (114a & 114b) of Li. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07. Further, since Li discloses that the optical layer is between a conductive electrode layer and the organic light emitting layer, it would be obvious to one of ordinary skill in the art to use a conductive layer so that the device may operate as intended.
Regarding Claim 33, Li as previously modified by Winter teaches the display device according to claim 16, and is silent with respect to wherein the semi-transmissive reflection film comprises silver or an alloy including silver.
Boroson discloses a display device wherein the semi-transmissive reflection film (Fig. 3: 120a, paragraph [0039]) includes silver or an alloy including silver (paragraph [0031]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “semi-transmissive reflection film comprises silver or an alloy including silver” teachings of Boroson to the device of Li because Boroson discloses that an alloy including silver is suitable for use as a semitransparent reflector. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 34, Li as previously modified by Winter teaches the display device according to claim 16, and is silent with respect to wherein the cathode electrode is a transparent conductive material.
Boroson discloses a display device wherein a cathode electrode (Fig. 3: 140a, paragraph [0039]) includes indium zinc oxide (IZO) (paragraph [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “cathode electrode is a transparent conductive material” teachings of Boroson to the device of Li because Boroson discloses that an indium zinc oxide layer is suitable for use as a transparent cavity-spacer layer, analogous to the optical layer (114a & 114b) of Li. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07. Further, since Li discloses that the optical layer is between a conductive electrode layer and the organic light emitting layer, it would be obvious to one of ordinary skill in the art to use a conductive layer so that the device may operate as intended.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub # 2006/0028127) in view of Winters (U.S. Pub # 2005/0040756) as applied to claim 27 and 37 above, and further in view of Kashiwabara (U.S. Pub # 2007/0102737) of record.
Regarding Claim 29, Li as previously modified teaches the display device according to claim 27, and is silent with respect to wherein a first one of the pixels comprises the first portion of the cathode electrode, a depth of a recess in the first portion of the cathode electrode is dependent on an emission color of the first one of the pixels.
Kashiwabara discloses a display device wherein a first one of pixels (Fig. 3: 130G, paragraph [0100]) comprises a first portion of an electrode (Figs. 3 & 19: 116G, paragraph [0106]), a depth of a recess (see Figs. 12-19; by broadest reasonable interpretation, the instant limitation “depth of a recess” may be interpreted to mean an amount of an original electrode layer, as shown in Fig. 12, that is removed in Figs. 13-18 to form final electrode 116G in Fig. 19) in the first portion of the cathode electrode (116G) is dependent on an emission color (paragraph [0106]: “green”) of the first one of the pixels (130G).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first one of the pixels comprises the first portion of the cathode electrode, a depth of a recess in the first portion of the cathode electrode is dependent on an emission color of the first one of the pixels” teachings of Kashiwabara to the device of Li because Kashiwabara discloses in paragraph [0181] that electrodes of different color pixels having different thicknesses may thereby be formed with favorable reproducibility by using only the existing thin film process. Although the device of Kashiwabara is directed to forming a recess in a lower electrode, one of ordinary skill in the art would consider it obvious that an analogous teaching may be used to form a cathode electrode as disclosed by Li.
Regarding Claim 38, Li as previously modified by Winter teaches the method according to claim 37, wherein: 
pixels (Fig. 4: 116a & 116b, paragraph [0020]) are comprised of the cathode electrode (114a & 114b), the semi-transmissive reflection film (112a & 112b) and the organic layer (111a & 111b), a first one of the pixels (116a) comprises the first portion (114a) of the cathode electrode (114a & 114b). 
Li as previously modified is silent with respect to wherein a depth of a recess in the first portion of the cathode electrode is dependent on an emission color of the first one of the pixels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892